DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) is acknowledged.  The amendments have not overcome the rejection of claim 20 (conjugate of Compound IV, not amended as claim 1 was amended) and have raised a new issue with regard to searching the ‘next’ species, which is applied below.
Claims 1, 20, 23-24, and 26-30 are now pending, as drawn to the ‘next’ compound species of compound of formula (I) (claim 1) or (IV) (claim 20, comprising the former).

Allowable Subject Matter
	The elected species was not found reasonably taught or suggested by the art of record, as drawn to:  

    PNG
    media_image1.png
    133
    629
    media_image1.png
    Greyscale

Elected Species:

RN   1651202-75-3  HCAPLUS     
CN   1H-Benz[e]indolium, 2-[5-[3-[6-[[(5S)-6-amino-5-[[(9H-fluoren-9-
     ylmethoxy)carbonyl]amino]-6-oxohexyl]amino]-6-oxohexyl]-1,3-dihydro-1,1-
     dimethyl-6,8-disulfo-2H-benz[e]indol-2-ylidene]-1,3-pentadien-1-yl]-3-
     ethyl-1,1-dimethyl-6,8-disulfo-, inner salt  (CA INDEX NAME)
  
Absolute stereochemistry.  
Double bond geometry unknown.




    PNG
    media_image2.png
    261
    520
    media_image2.png
    Greyscale



Were the claims amended to the species above, the application would be in condition for allowance.
Election/Restrictions, Maintained
Applicant’s election without traverse of the following species in the reply filed on 9/25/18 is acknowledged:

    PNG
    media_image1.png
    133
    629
    media_image1.png
    Greyscale

The above corresponds to:
Elected Species:

RN   1651202-75-3  HCAPLUS     
CN   1H-Benz[e]indolium, 2-[5-[3-[6-[[(5S)-6-amino-5-[[(9H-fluoren-9-
     ylmethoxy)carbonyl]amino]-6-oxohexyl]amino]-6-oxohexyl]-1,3-dihydro-1,1-
     dimethyl-6,8-disulfo-2H-benz[e]indol-2-ylidene]-1,3-pentadien-1-yl]-3-
     ethyl-1,1-dimethyl-6,8-disulfo-, inner salt  (CA INDEX NAME)
  
Absolute stereochemistry.  
Double bond geometry unknown.




    PNG
    media_image2.png
    261
    520
    media_image2.png
    Greyscale



	
The elected species was not found reasonably taught or suggested by the art of record.  Per standard species practice, the examiner has moved on to search the ‘next’ species.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20 and 27-30 (compound IV), as drawn to the elected species – and the combination of two compounds thereof as in claim 20 of Compound IV - remains rejected under 35 U.S.C. 103 as being unpatentable over Tokmina-Roszyk et al. (“The synthesis and application of Fmoc-Lys(5-Fam) building blocks.” Biopolymers vol. 100,4 (July 2013): 347-55. doi:10.1002/bip.22222; published prior to instant priority date) in view of Yezdimer et al. (US20100227794).
Tokmina-Roszyk (abstract, entire document) teach protected (e.g. FMOC) Lys peptide building blocks:

    PNG
    media_image3.png
    353
    577
    media_image3.png
    Greyscale

Tokmina-Roszyk does not per se teach each and every element of the elected species, namely conjugation of two or more of the same compounds per se; however, the prior art in building block synthesis is well versed that he combination of two or more would have been prima facie obvious.
Yezdimer (page 17) teach the following compound species that reads thereon the genus of instant claim 20:

    PNG
    media_image4.png
    532
    531
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    299
    551
    media_image5.png
    Greyscale

Thus, it would have been prima facie obvious to arrive at the instantly elected Lys peptide building block species – combination of two thereof as in Compound IV, claim 20 - based on the protected (e.g. FMOC) Lys building blocks of Tokmina-Roszyk in view of Yezdimer, as slight positional alterations, without showing something more (e.g. unexpected results) would have merely been a matter of simple substitution with equivalent molecules - as equally contemplated in the instant variable structure Lys building block claimed and exemplified by the elected species.

Claim Rejections - 35 USC § 103 – New, Necessitated by Amendment
Relevant Statutory Language Cited in 103 Above

Claim(s) 1, 20, 23-24, and 26-30 (all claims), as drawn to the ‘next’ species of claim 1 as well as the combination of two compounds thereof as in claim 20 of Compound IV - remains rejected under 35 U.S.C. 103 as being unpatentable over 
Margalit et al. (“Chemical and biological properties of pentaammineruthenium-bleomycin complexes” Chemico-Biological Interactions (1986), 59(3), 231-45; https://pubmed.ncbi.nlm.nih.gov/2429776/), in view of Tokmina-Roszyk et al. (“The synthesis and application of Fmoc-Lys(5-Fam) building blocks.” Biopolymers vol. 100,4 (July 2013): 347-55. doi:10.1002/bip.22222; published prior to instant priority date) and Yezdimer et al. (US20100227794).

Margarlit teach the following ‘next’ species of instant claims 1 and 20, RN 106639-26-3, where A is (CH2)3, C is NH2, D is the metal-chelate complex of Ruthenium (Ru), and B, R1, and R2 are H or “comprise” a typical replacement molecule for H (e.g. CH2):
		
    PNG
    media_image6.png
    138
    70
    media_image6.png
    Greyscale

; “comprised” within the following peptide:

    PNG
    media_image7.png
    71
    574
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    389
    579
    media_image8.png
    Greyscale


Tokmina-Roszyk (abstract, entire document) teach protected (e.g. FMOC) Lys peptide building blocks:

    PNG
    media_image3.png
    353
    577
    media_image3.png
    Greyscale

Tokmina-Roszyk does not per se teach each and every element of the elected species, namely of claim 1 or claim 20 conjugation of two or more of the same compounds per se; however, the prior art in building block synthesis is well versed that he combination of two or more would have been prima facie obvious.
Yezdimer (page 17) teach the following compound species that reads thereon the genus of instant claims 1 and 20:

    PNG
    media_image4.png
    532
    531
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    299
    551
    media_image5.png
    Greyscale

Thus, it would have been prima facie obvious to arrive at the instantly elected Lys peptide building block species – as in claim 1 or a combination of two thereof as in Compound IV, claim 20 - based on the compound structure “comprised” within Margarlit in view of the protected (e.g. FMOC) Lys building blocks of Tokmina-Roszyk in view of Yezdimer, as slight positional alterations, without showing something more (e.g. unexpected results) would have merely been a matter of simple substitution with equivalent molecules - as equally contemplated in the instant variable structure Lys building block claimed and exemplified by the elected species.


	Prior Art Made of Record But Not Relied Upon – Previously Noted
	WO99/10016 (Pollack et al.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654